DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed July 30, 2021 have been received and entered into the case.  All arguments and replies have been fully considered.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 - 27 directed to an invention non-elected without traverse in the reply filed on March 22, 2021.  Accordingly, claims 13 – 27 are cancelled.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Allowable Subject Matter
Claims 1 – 12 are allowed.  While the prior art discloses methods for treating Legionella pneumophila proliferation with the claimed amoebae, the prior art specifically excludes treating human and/or animal bodies.  As such, the prior art does not teach or suggest treating a microbial infection subject by administering the instant amoebae.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUTH A DAVIS/Primary Examiner, Art Unit 1699